Exhibit 99.1 LUMINEX CORPORATION REPORTS FIRST QUARTER 2011 RESULTS REVENUE GROWTH OF 30 PERCENT OVER PRIOR YEAR AUSTIN, Texas (May 9, 2011) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the first quarter ended March 31, 2011.Financial and operating highlights include the following: · Consolidated first quarter revenue was $43.3 million, a 30 percent increase over the first quarter of 2010 · First quarter 2011 consumable sales of $15.0 million, a 53 percent increase over the first quarter of 2010 · First quarter 2011 shipments of 197 multiplexing analyzers that included 38 MAGPIX® systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 7,897, up 13% from a year ago. Also included in system sales are 34 BSD sample handling systems · Consolidated gross profit margin was 71 percent for the first quarter of 2011 · Operating income for the first quarter of 2011 was $8.3 million compared with operating income of $3.7 million for the same period last year · Established collaboration agreement with Partners HealthCare Center for Personalized Genetic Medicine in the areas of biomarker discovery and clinical assay development REVENUE SUMMARY (in thousands, except percentages) Three Months Ended March 31, Variance (%) (unaudited) System sales $ $ $ 15 % Consumable sales 53 % Royalty revenue 24 % Assay revenue 25 % All other revenue 16
